Title: To James Madison from Thomas L. McKenney, 4 November 1816
From: McKenney, Thomas L.
To: Madison, James


        
          Sir
          Indian Office Geotown 4 Nov. 1816
        
        I have the honor to state that Thomas M Linnard, Factor to the US. Trading house at Natchitoches has asked permission to resign that office; I respectfu⟨lly⟩ recommend that his resignation be accepted, a⟨nd⟩ that Capt. John Fowler of Virginia, formerly and for nearly five years book Keeper in the office, be appointed to succeed Mr. Linnard.
        I have the honour to state, in addition, tha⟨t⟩ your recommendations for the removal of the fort &c. from Natchitoches, in conformity with var⟨ious⟩ petetions from the Roman Catholic congregatio⟨n⟩ of that parish, have been acted on; and that the scite chosen by the Commanding officer of that division, to whom the scelection of a place for its future location, together with that of the military post was entrusted, ha⟨ve⟩ fixed upon a situation about nine miles abo⟨ve⟩ the post of Natchitoches on a branch of, and about one mile from, the main river, preper⟨a⟩tions are now making for its removal, accordingly. With very great Respect &c &⟨c⟩
        
          T.L. Mc.K
        
       